On the 13th day of November, 1904, the plaintiff became sick, and subsequently, and on or about the 15th of the month, he was confined to his house by reason of such sickness and was visited by a legally qualified physician for one month, and was thereafter, during convalesence, disabled from performing business for a period of more than eight months. On the 10th day of December, 1904, he caused notice to be sent to the defendant of such sickness, whose policy of insurance he held for injury, death or sickness. The policy contained a provision to the effect *Page 327 
that a written notice from the insured or his representative, stating the time, place and nature of injury or death or commencement of sickness, must be mailed to the secretary of the company at his office in Chicago, Illinois, within ten days after the date of such injury, death or commencement of such sickness, as conditions precedent to recovery.
I think that the strict rule which obtains with reference to notice of injury or death does not and should not apply to that of sickness. An injury or death are events which do not admit of any doubt with reference to time or place at which they occur. But it is often quite different with reference to disease and sickness, which may approach gradually and under circumstances which the patient may not be aware of their existence or that he is seriously afflicted therefrom to an extent necessary for his application for relief under the provisions of his policy. The commencement of sickness, therefore, in many cases, is an indefinite term as to time and place. The purpose of the notice is to give the company an opportunity to investigate and ascertain the facts with reference to the sickness, and it is, therefore, fully protected by holding that its liability for contribution during the period of the sickness only commences to run from the time that the notice is given, or the ten days specified in the notice preceding that time. Such I believe should be the construction of the provision of the policy.
The plaintiff should, therefore, be permitted to recover the amount stipulated in the policy for sickness after the first day of December, 1904.
CULLEN, Ch. J., GRAY, WILLARD BARTLETT and COLLIN, JJ., concur with HISCOCK, J.; VANN, J., concurs with HAIGHT, J.
Judgment reversed, etc. *Page 328